Citation Nr: 0515294	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-24 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection for hypertension and assigned a noncompensable 
rating.  During the appeal, by rating decision in March 1996, 
the RO increased the evaluation to 10 percent. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 

The Board remanded the claim for further development in 
August 1999 and September 2003.  The veteran was issued a 
supplemental statement of the case in March 2005, and the 
claim was subsequently returned to the Board.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's hypertension was 
manifested by diastolic pressure ranging from 67 to 102, and 
systolic pressure ranging from 113 to 174.

2.  Since January 12, 1998, the veteran's hypertension is 
manifested by diastolic pressure ranging from 75 to 100, and 
systolic pressure ranging from 130 to 170.

3.  At no time does the medical evidence document a diastolic 
pressure above 110 or a systolic pressure above 200. 


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a rating 
higher than 10 percent for hypertension were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.104,  Diagnostic Code 7101 (1997). 

2.  Since January 12, 1998, the criteria for a rating higher 
than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.104,  Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for hypertension.  In this 
context, the Board notes that the claim was adjudicated prior 
to the enactment of the VCAA.   During the course of the long 
appeal, however, the Appeals Management Center (AMC) provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, in September 2004, the AMC 
notified the claimant of information and evidence necessary 
to substantiate the claim for an increase; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
her possession that pertains to the claim," she was advised 
to notify VA of any information or evidence she wished VA to 
retrieve for her.  Thus, the Board finds that the content and 
timing of the September 2004 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  She has been 
medically evaluated by VA in conjunction with her claim.  All 
VA outpatient clinical records have been associated with the 
claims file.  On two occasions, she was asked to provide VA 
with the names of any private physicians from whom she has 
received treatment.  In neither case did she respond.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for hypertension in July 
1994, and was evaluated as noncompensable under DC 7101.  In 
March 1996, the disability evaluation was increased to 10 
percent disabling.

The Board notes that during the course of the appeal, the 
ratings schedule as it pertains to hypertension was amended.  
The RO notified the veteran of the former and revised 
criteria in the April 2003 statement of the case and 
evaluated the claim under both the former and current 
regulation.  As such, there is no prejudice to the veteran in 
the Board's consideration of both in this case.

Under the rating criteria in effect prior to January 12, 
1998, for hypertensive vascular disease (essential arterial 
hypertension), diastolic pressure predominantly 100 or more 
warranted a 10 percent disability evaluation.  Diastolic 
pressure predominantly 110 or more with definite symptoms 
warranted a 20 percent disability evaluation.  Diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms warranted a 40 percent disability evaluation.  
Diastolic pressure predominantly 130 or more and severe 
symptoms warranted a 60 percent disability evaluation.  38 
CFR § 4.104, DC 7101 (1997) (effective prior to January 12, 
1998).

The criteria noted that for the 40 percent and 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings. It also noted 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  Id.

Under the current regulations, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  A 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2004).

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1 (2004).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Analysis Under the Criteria Prior to January 1998

In order for the veteran to be entitled to a rating higher 
than 10 percent under the old criteria, the medical evidence 
of record would need to demonstrate that her diastolic 
pressure was predominantly 110 or more with definite 
symptoms.  Diastolic readings from VA outpatient clinical 
records dated from October 1994 to December 1995 range from 
67 to 102.  Readings in November 1999 document a diastolic 
pressure of 100.  Readings from January 2001 to July 2002 
range from 75 to 89.  Three separate blood pressure readings 
taken during the veteran's November 2004 VA examination 
revealed diastolic pressure between 80 and 82.  Since the 
medical evidence does not demonstrate that the veteran's 
diastolic pressure has ever been predominantly 110 or more, 
an increased rating is not warranted under the old criteria. 

Analysis Under the Criteria After January 1998

In order for the veteran to be entitled to a rating higher 
than 10 percent under the amended criteria, the medical 
evidence of record would need to demonstrate that her 
diastolic pressure was predominantly 110 or more or that her 
systolic pressure was predominantly 200 or more.  The 
veteran's diastolic readings are outlined above, and as 
explained, do not meet the 110 threshold.

Nor do the veteran's systolic pressure readings after the 
effective date of the amendment warrant a change in rating.  
In November 1999, the veteran's systolic pressure was 
documented as 130.  From January 2001 to July 2002 range from 
132 to 156.  Three separate blood pressure readings taken 
during the veteran's November 2004 VA examination revealed 
systolic pressure between 168 and 170.  Since the medical 
evidence does not demonstrate that the veteran's systolic 
pressure has ever been predominantly 200 or more, an 
increased rating is not warranted under the new criteria. 



ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


